IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
MICHAEL LAVONN SNOWDEN,
Plaintiff,
Vv. Civil Action No. 3:19CV42
M. RIOS, et al.,
Defendants.
MEMORANDUM OPINION
Michael Lavonn Snowden, a Virginia prisoner proceeding pro se
and in forma pauperis, filed this 42 U.S.C. § 1983 action.’ The
action proceeds on the PARTICULARIZED COMPLAINT. (ECF No. 9.) The
matter is before the Court for evaluation pursuant to 28 U.S.C.
§§ 1915(e) (2) and 1915A. As discussed below, the action will be

dismissed as legally frivolous and for failure to state a claim

upon which relief may be granted.

 

1 The statute provides, in pertinent part:

Every person who, under color of any statute
of any State .. . subjects, or causes to be subjected,
any citizen of the United States or other person within
the jurisdiction thereof to the deprivation of any
rights, privileges, or immunities secured by the
Constitution and laws, shall be liable to the party
injured in an action at law

42 U.S.C. § 1983.
I. PRELIMINARY REVIEW

Pursuant to the Prison Litigation Reform Act (“PLRA”) this
Court must dismiss any action filed by a prisoner if the Court
determines the action (1) “is frivolous” or (2) “fails to state a
claim on which relief may be granted.” 28 U.S.C. § 1915(e) (2);
see 28 U.S.C. § 1915A. The first standard includes claims based
upon “‘an indisputably meritless legal theory,’” or claims where
the “‘factual contentions are clearly baseless.’” Clay v. Yates,

809 F. Supp. 417, 427 (B.D. Va. 1992) (quoting Neitzke v. Williams,

 

490 U.S. 319, 327 (1989)). The second standard is the familiar
standard for a motion to dismiss under Fed. R. Civ. P. 12(b) (6).
“A motion to dismiss under Rule 12(b) (6) tests the sufficiency
of a complaint; importantly, it does not resolve contests
surrounding the facts, the merits of a claim, or the applicability
of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943,
952 (4th Cir.1992) (citing 5A Charles A. Wright & Arthur R. Miller,

Federal Practice and Procedure § 1356 (1990)). In considering a

 

motion to dismiss for failure to state a claim, a plaintiff’s well-
pleaded allegations are taken as true and the complaint is viewed

in the light most favorable to the plaintiff. Mylan Labs., Inc.

 

v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993); see also Martin,
980 F.2d at 952. This principle applies only to factual
allegations, however, and “a court considering a motion to dismiss

can choose to begin by identifying pleadings that, because they
are no more than conclusions, are not entitled to the assumption

of truth.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1950 (2009).

 

The Federal Rules of Civil Procedure “require[] only ‘a short
and plain statement of the claim showing that the pleader is
entitled to relief,’ in order to ‘give the defendant fair notice
i“

of what the . . . claim is and the grounds upon which it rests.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (second

 

alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47
(1957)). Plaintiffs cannot satisfy this standard with complaints
containing only “labels and conclusions” or a “formulaic
recitation of the elements of a cause of action.” Id. at 555
(citations omitted). Instead, a plaintiff must allege facts
sufficient “to raise a right to relief above the speculative
level,” id. (citation omitted), stating a claim that is “plausible
on its face,” id. at 570, rather than merely “conceivable.” Id.
“A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Igbal,
129 S. Ct. at 1949 (citing Bell Atl. Corp., 550 U.S. at 556).
Therefore, in order for a claim or complaint to survive dismissal
for failure to state a claim, the plaintiff must “allege facts
sufficient to state all the elements of [his or] her claim.” Bass

v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003)

 
(citing Dickson v. Microsoft Corp., 309 F.3d 193, 213 (4th Cir.

2002); Iodice v. United States, 289 F.3d 270, 281 (4th Cir. 2002)).

 

Lastly, while the Court liberally construes pro se
complaints, Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978),
it does not act as the inmate’s advocate, sua sponte developing
statutory and constitutional claims the inmate failed to clearly
raise on the face of his complaint. See Brock v. Carroll, 107 F.3d
241, 243 (4th Cir. 1997) (Luttig, J., concurring); Beaudett_v.

City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

II. SUMMARY OF ALLEGATIONS AND CLAIMS
Snowden faults law enforcement officials, the prosecutor and
his defense attorneys for perceived unconstitutional errors in his
arrest and criminal proceedings in state court.? Snowden’s

Particularized Complaint is comprised primarily of a recitation of

 

2 Although Snowden does not provide many details about his
criminal proceedings, the Circuit Court for the City of Portsmouth,
Virginia’s public docket indicates that Snowden was convicted of
statutory burglary and larceny, third plus offense, on March 21,
2017, for offenses that occurred on June 17, 2016. see
http://www.courts.state.va.us/main.htm (select “Case Status and
Information;” select “Circuit Court” from drop-down menu; select
hyperlink for “Case Information;” select “Portsmouth Circuit
Court” from drop-down menu and select “Begin” button; select
“Criminal” division; type “Snowden, Michael Lavonn” and select
“Search by Name” button; select hyperlinks for “CR16000915-01” and
CR16000915-2 under “Case Number” heading).
legal standards with sparse factual allegations in support.
Snowden contends that:3

Officer M. Rios participated in violating
Plaintiff’s Fourth Amendment rights on June 17, 2016,
when he illegally seized his person denying him equal
protection of the law; all under the guise of officers

in search of (3) robbery suspects. Officer M. Rios
obstructed justice after having been subpoena[ed] to
attend and testify. But because of conspiratorial

actions did not and violated Plaintiff’s Sixth Amendment
right by not allowing him to confront his accuser, who
was an arresting officer.

Det. C. Matherson, also on the night of June 17,
2016, unlawfully ran Plaintiff down (which is not
against the law) and apprehended him. This is a Fourth
Amendment violation of his person being secure. {He]
then furthered constitutional violations with the Fifth
Amendment in his engaging to do, and cause, in this
object of conspiracy, by not processing an alleged crime
scene for material evidence that was exculpatory in
nature, causing the due process of law violation.

Sgt. J. Yunker was the 3rd officer on the night of
June 17, 2016, who was in joint participation in the
Plaintiff’s unlawful seizing of his own person,
violating this security that is to be protected by the
Fourth Amendment. In addition, with the title and rank
in the forensic unit, [he] should have processed the
alleged crime scene if in fact he was not trying to deny
a U.S. citizen equal protection that the law affords.
Thus, securing his participation in violating
Plaintiff’s Fifth Amendment due process of law.

[The] Portsmouth Police Department is responsible
for the conspiratorial actions by their officers who
were hired, trained, and bonded in order to ensure the
security of equal protections of law. But one June 17,
2016, [the] Portsmouth Police Department is responsible
and liable for the Fourth Amendment and Fifth Amendment
violations against this Plaintiff while on duty in
uniform under their shield.

 

3 The Court corrects the capitalization, spelling, and
punctuation in the quotations from Snowden’s Particularized .
Complaint. The Court omits the emphasis and numbering from the
Particularized Complaint.
Det. D. Misiewicz, 54 min after the illegal chase
and capture of the intoxicated Plaintiff; [she]
interrogated, Mirandized, and forged initials and

signature on the Miranda form. Thus, violating
Plaintiff’s Sixth Amendment right, because he did not
give her power of attorney to do so. Also Det. D.

Misiewicz violated his equal protection under the law,
violating Plaintiff’s Fifth Amendment due process of
law.

Brandon Wrobleski in his conspiratorial actions
that are in support of denying Plaintiff with the equal
protection of the law. Brandon Wrobleski knew about the
witness subpoena issued to Officer M. Rios and all other
parties involved. But behind his malicious
prosecutorial misconduct towards a citizen, [he] became
engrossed and was not able to seek out justice, acts of
impeachment, or credibility as he swore under oath to
uphold, but instead opted to violate Plaintiff’s Fifth
and Sixth Amendment rights.

Sgt. R. McDaniel attested to a grand jury about
events that he had no direct knowledge of, denied
Plaintiff the right to confront or rebut anything that
was brought before the court, violating his Sixth and
Fifth Amendment constitutional right to confront his
accuser along with the due process of law.

Johnita Coston failed to protect the remedies of
due process law and the equal protection under the law
and did not protect Plaintiff’s representation of fact.
She furthered the conspiratorial tactics attached to M.
Rios, officer, when she did not make it known to
Plaintiff that his right to confront his accuser was
violated but instead tried to cover it up, violating his
Sixth Amendment [right], and did not protect the legal
process without exception violating Plaintiff’s Fifth
Amendment right.

W. McMillan Powers continued to further the
conspiratorial actions that originated with Officer M.
Rios. He denied Piaintiff the rights under the equal
protection under the law as would any other citizen may
have received. He has denied the Plaintiff due process
of law and did not represent the tier of fact necessary
to avoid a Fifth Amendment violation, as well as the
Sixth Amendment in denying the Plaintiff the knowledge
of the nature and cause. [4]

 

4 Although it is not entirely clear from the Particularized
Complaint, Snowden’s original Complaint identifies Johnita Coston
(Part. Compl. 2-5.

follows:

Claim One:

Claim Two:

Claim Three:

)

Plaintiff states his claims for relief as

“Fourth Amendment violations{:] Officer M.
Rios, Det. C. Matherson, Sgt. J. Yunker, [and
the] Portsmouth Police Department, all
violated Plaintiff's constitutional right
under this section through the illegal seizure
of his person, by the physical restraint and
freedom of movement. All under the authority
and bonding of [the] Portsmouth Police
Department.” (Id. at. 5.}

Fifth Amendment violations[:] Det. Cc.
Matherson, Sgt. J. Yunker, [the] Portmouth
Police Department, Det. D. Misiewicz, Brandon
Wrobleski, Sgt. R. McDaniel, Johnita Coston,
[and] W. McMillan Powers all violated
Plaintiff's due process of law right under
this section, but not affording equal
protections under the law, not processing
crime scene, negligent training by Portsmouth
Police Department, the conspiratorial actions
of listed that can be said to be considered
“mixed war” with a citizen.” (Id. at 5-6.)

Sixth Amendment violation[:] Officer M. Rios,
Det. D. Misiewicz, Brandon Wrobleski, Sgt. R.
McDaniel, Johnita Coston, W. McMillan Powers
all violated Plaintiff's constitutional
rights under this section by not allowing the
Plaintiff the right to confront his accuser at

any point when subpoena[ed], or was not
allowed to represent fact against what an
accuser attested to. Det. M. Misciewicz was

not given power of attorney to utilize
initials and signature of Plaintiff on Miranda
warning form; neither afford equal protection
of and denied Plaintiff knowledge of the
nature and cause of the accusations against
him.” (Id. at 6.)

 

and W. McMillan Powers as lawyers and Brandon Wrobleski as a
prosecutor. (ECF No. 1, at 3.)
Although Snowden failed to identify the relief he seeks in
his Particularized Complaint other than asking “that relief sought
will be in favor of the Plaintiff with acceptance and mercy,” in
his original Complaint he asks for monetary damages and “release

from prison.” (ECF No. 1, at 10.)

III. ANALYSIS
In order to state a viable claim under 42 U.S.C. § 1983, a
plaintiff must allege that a person acting under color of state
law deprived him or her of a constitutional right or of a right
conferred by a law of the United States. See Dowe v. Total Action

Against Poverty in Roanoke Valley, 145 F.3d 653, 658 (4th Cir.

 

1998) (citing 42 U.S.C. § 1983). It is both unnecessary and
inappropriate to engage in an extended discussion of the lack of
merit of Snowden’s theories for relief. See Cochran v. Morris, 73
F.3d 1310, 1315 (4th Cir. 1996) (emphasizing that “abbreviated
treatment” is consistent with Congress’s vision for the
disposition of frivolous or “insubstantial claims” (citing Neitzke
v. Williams, 490 U.S. 319, 324 (1989))). As discussed below,
Snowden’s claims against the three attorneys fail because defense
attorneys are not proper parties under § 1983 and prosecutors are
generally immune from suit. Moreover, claims seeking invalidation
of Snowden’s conviction and sentence are barred by Heck v.

Humphrey, 512 U.S. 477 (1994), and any Fourth Amendment claim for
damages that may withstand Heck is barred by the statute of
limitations.

A. Claims Against Defense Attorneys

Snowden faults his defense attorneys Johnita Coston and W.
McMillan Powers for various perceived errors in his criminal
proceedings. However, private attorneys and public defenders do
not act under color of state or federal authority when they

represent defendants in criminal proceedings. See, e.g., Polk

 

Cnty. v. Dodson, 454 U.S. 312, 325 (1981) (“[A] public defender
does not act under color of state law when performing a lawyer’s
traditional functions as counsel to a defendant in a criminal

proceeding.”); Cox v. Hellerstein, 685 F.2d 1098, 1099 (9th Cir.

 

1982) (holding that private attorneys do not act under color of
state or federal law when representing clients). Therefore,
Snowden’s claims against Coston and Powers are both legally
frivolous and fail to state a claim upon which relief may be
granted.

B. Prosecutorial Immunity

Prosecutorial immunity bars Harrison’s claims against Brandon

Wrobleski. See Imbler v. Pachtman, 424 U.S. 409, 430 (1976).

 

Prosecutorial immunity extends to actions taken while performing

“the traditional functions of an advocate,” Kalina v. Fletcher,

 

522 U.S. 118, 131 (1997) (citations omitted), as well as functions

that are “intimately associated with the judicial phase of the
criminal process.” Imbler, 424 U.S. at 430. To ascertain whether
a specific action falls within the ambit of protected conduct,
courts employ a functional approach, distinguishing acts of
advocacy from administrative duties and investigative tasks
unrelated “to an advocate’s preparation for the initiation of a
prosecution or for judicial proceedings.” Buckley v. Fitzsimmons,
509 U.S. 259, 273 (1993) (citation omitted); Carter v. Burch, 34
F.3d 257, 261-63 (4th Cir. 1994). Absolute immunity protects those
“acts undertaken by a prosecutor in preparing for the initiation
of judicial proceedings or for trial, and those which occur in the
course of his role as an advocate for the State.” Buckley, 509
U.S. at 273.

Snowden fails to plead facts plausibly suggesting that
Wrobleski’s purported actions were taken outside of his role as an
advocate for the state in his criminal prosecution. See Imbler,
424 U.S. at 430 (holding that prosecutorial immunity extends to
prosecutor’s actions “in initiating a prosecution and in
presenting the State’s case”); Carter, 34 F.3d at 263 (explaining
that “although the trial had been completed, [the prosecutor's]
functions in representing the State in . . . post-conviction
motions . . . very much implicated the judicial process .. .”)
Thus, Wrobleski is immune from liability under § 1983.

Accordingly, and any claim against Wrobleski is both legally

10
frivolous and fails to state a claim upon which relief may be
granted.

c. Claims Barred By Heck v. Humphrey, 512 U.S. 477 (1994)

The remaining claims are those against various’ law
enforcement officials. In Claim One, Snowden contends that
Officers M. Rios, Det. C. Matherson, Sgt. J. Yunker, and the
Portmouth Police Department violated his Fourth Amendment rights.
In Claim Two, Snowden contends that Matherson, Yunker, the
Portsmouth Police Department, Det. D. Misiewicz, and Sgt. R.
McDaniel violated his due process rights by “not affording equal
protections under the law, not processing the crime scene, [and]
negligent training.” (Part Compl. 5.) Finally, in Claim Three,
Snowden faults Rios, Misiewicz, and McDaniel for “not allowing
[Snowden] to confront his accuser” and “not allow[ing Snowden] to
represent fact against what the accuser testified to.” (Id. at
6.) Snowden also contends that Misiewicz “was not given power of
attorney to utilize initials and signature of Plaintiff on Miranda
warning form.” (Id.)

The basic premise behind Snowden’s complaint, that he can
vacate or alter his criminal conviction and obtain monetary damages
stemming from his purportedly improper incarceration, through a
civil lawsuit “is legally frivolous under Heck v. Humphrey, 512

U.S. 477 £4x°(1994), and related cases.” Payne v. Virginia,

 

No. 3:07CV337, 2008 WL 1766665, at *2 (E.D. Va. Apr. 17, 2008).

11
In Heck, the Supreme Court emphasized that civil tort actions are
“not appropriate vehicles for challenging the validity of
outstanding criminal judgments.” Heck, 512 U.S. at 486. The
Supreme Court then held that:

[I]n order to recover damages for allegedly
unconstitutional conviction or imprisonment, or for
other harm caused by actions whose unlawfulness would
render a conviction or sentence invalid, a § 1983
plaintiff must prove that the conviction or sentence has
been reversed on direct appeal, expunged by executive
order, declared invalid by a state tribunal authorized
to make such determination, or called into question by
a federal court’s issuance of a writ of habeas corpus,

28 U.S.C. § 2254.
Heck, 512 U.S. at 486-87 (internal footnote omitted). The Supreme
Court then required that “when a state prisoner seeks damages in
a § 1983 suit, the district court must consider whether a judgment
in favor of the plaintiff would necessarily imply the invalidity
of his conviction or sentence; if it would, the complaint must be
dismissed unless the plaintiff can demonstrate that the conviction
or sentence has already been invalidated.” Id. at 487.

The Supreme Court has extended Heck to civil rights actions
that do not directly challenge confinement, but instead contest

procedures which necessarily imply unlawful confinement. See

Edwards v. Balisok, 520 U.S. 641, 646 (1997). In Balisok, the

 

Supreme Court concluded that a challenge based upon the purported
bias of the decision-maker, necessarily implied the invalidity of

the sanction imposed by the decision-maker and thus was subject to

12
the bar announced in Heck. The Supreme Court summarized that Heck
and the related cases teach that:

[A] state prisoner’s § 1983 action is barred
(absent prior invalidation)—no matter the relief sought
(damages or equitable relief), no matter the target of
the prisoner’s suit (state conduct leading to conviction
or internal prison proceedings)—if success in that
action would necessarily demonstrate the invalidity of
confinement or its duration.

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005).

 

Heck and related cases bar Snowden’s claims seeking monetary
damages because success on the action would necessarily imply the
invalidity of his convictions. See Wilkinson, 544 U.S. at 79

(citing Preiser v. Rodriguez, 411 U.S. 475, 489 (1973)). Snowden

 

also does not indicate that the state court has invalidated his
current convictions. Heck, 512 U.S. 486-87. Thus, Snowden’s
claims challenging his guilt of the charges and his arrest are
legally frivolous. Wilkinson, 544 U.S. at 81-82; see Preiser, 411
U.S. at 500 (holding that writ of habeas corpus is the sole federal
remedy when an inmate challenges the fact of imprisonment and
relief sought is finding that the inmate is entitled to release);

cf. Brooks v. City of Winston-Salem, 85 F.3d 178, 183-84 (4th Cir.

 

1996) (noting that to state a plausible § 1983 claim of malicious
prosecution for unreasonable seizure of the person in violation of
the Fourth Amendment, the defendant must have “seized [plaintiff]
pursuant to legal process that was not supported by probable cause

and . . . the criminal proceedings [must have] terminated in

13
[plaintiff’]s favor”). Accordingly, Heck bars Harrison’s claims
against Rios, Matherson, Yunker, Misiewicz, McDaniel, and the
Portsmouth Police Department in Claims One, Two, and Three.

Of course, the Supreme Court has noted that certain Fourth
Amendment claims for damages potentially may be raised in a § 1983
action. See Heck, 512 U.S. at 487 n.7.° No need exists to
extensively explore the applicability of Heck to Snowden’s
inchoate Fourth Amendment claim (Claim One) for damages because
his Fourth Amendment claim is barred by the statute of limitations.

B. Claim One Is Untimely

Under 28 U.S.C. § 1915(e)(2), the Court must dismiss claims
which the relevant statute of limitations clearly bars. Brown v.
Harris, No. 3:10CV613, 2012 WL 12383, at *1 (E.D. Va. Jan. 3, 2012)
(citing Eriline Co. S.A. v. Johnson, 440 F.3d 648, 655-57 (4th
Cir.2006); Nasim v. Warden, Md. House of Corr., 64 F.3d 951, 955

(4th Cir. 1995)). Because no explicit statute of limitations for

 

5 The Court explained:

For example, a suit for damages attributable to an
allegedly unreasonable search may lie even if the
challenged search produced evidence that was introduced
in trial resulting in the § 1983 plaintiff's still

outstanding conviction. Because of doctrines like
independent source and inevitable discovery and
especially harmless error, .. . such a § 1983 action,

even if successful, would not necessarily imply that the
plaintiff’s conviction was unlawful.

Heck, 512 U.S. at 487 n.7 (internal citations omitted).

14
42 U.S.C. § 1983 actions exists, the courts borrow the personal
injury statute of limitations from the relevant state. Nasim, 64
F.3d at 955 (citing Wilson v. Garcia, 471 U.S. 261, 266-69 (1985)).
Virginia applies a two-year statute of limitations to personal
injury claims. See Va. Code Ann. § 8.01-243(A) (West 2014).
Hence, Snowden should have filed his Complaint within two years
from when the underlying claims accrued. “A claim accrues when
the plaintiff becomes aware of his or her injury, United States v.
Kubrick, 444 U.S. 111, 123 (1979), or when he or she ‘is put on
notice . . . to make reasonable inquiry’ as to whether a claim
exists.” Almond v. Sisk, No. 3:08cv138, 2009 WL 2424084, at *4
(E.D. Va. Aug. 6, 2009) (omission in original) (quoting Nasim, 64
F.3d at 955).

Snowden filed his original Complaint on January 4, 2019.°
Thus, for Snowden’s claims alleging an invalid seizure of his
person to be timely, the claims must have accrued after January 4,
2017. The Complaint fails to contain any facts indicating that
Snowden’s claims accrued after January 4, 2017. Instead, Snowden
clearly indicates that he challenges his illegal seizure on June
17, 2016, and his claims would have accrued as of that day. (See
Part. Compl. 2-3.) Thus, any challenge to his seizure is untimely.

See Hornback v. Lexington-Fayette Urban Cnty. Gov’t, 543 F. App’x

 

6 This is the day that Snowden dated his letter that
accompanied his original Complaint. (ECF No. 1-1, at 1.)

15
499, 502 (6th Cir. 2013); Smith v. McCarthy, 349 F. App’x 851, 857

 

(4th Cir. 2009) (finding § 1983 claims challenging search and
seizure untimely because claims accrued as of date of search).
Accordingly, Claim One is also barred by the statute of limitations

and will be dismissed as legally frivolous.

IV. CONCLUSION
Accordingly, Snowden’s claims and the action will be
dismissed with prejudice for failure to state a claim and as
legally frivolous. The Clerk will be directed to note the
disposition of the action for the purposes of 28 U.S.C. § 1915(g).

Snowden’s claims and the action will be dismissed.

/sf/ fee?

Robert E. Payne
Date: jy ‘;4y¢ Senior United States District Judge
Richmond, Virginia

16
